DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 4 January, 2022. The amendments have been entered.

Disposition of Claims
Claims 2-8 and 10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claim 2, the claim requires, in combination with the remaining limitations, “a plurality of blow-out ports are formed in the air conditioning case at positions offset from the fan axis to one side of one direction orthogonal to the fan axis, the plurality of blow-out port blowing out the air to an outside of the air conditioning case, the air passing through the rectifying mechanism is distributed and flows into each of the plurality of blow-out ports, the plurality of blow-out ports are arranged along a blow-out port arrangement direction intersecting the axial direction, the rectifying mechanism has an edge portion extending along the blow-out port arrangement direction on the one side in the one direction, the edge portion is formed by arranging some of the plurality of tubular portions along the blow-out port arrangement direction, each of the plurality of blow-out ports in the edge portion has a blow-out port width along the blow-out port arrangement direction, and the number of the plurality of through-holes within the blow-out port width of each of the plurality of blow-out ports is equal to each other.” The closest prior art of record is WITTMANN (US 2014/0194048 A1), in view of either OSHIMA (US 5,938,527) or COCKS (US 2014/0271133 A1) which each teach the use of plate constructions that eliminate the eddying, or swirling, of discharged airflow from a downstream side of a fan (either centrifugal or axial). However, with either teaching implemented within WITTMANN, it would not be reasonably taught or suggested that each of the blow-out ports in the edge portion of the rectifying member, defined by some of the tubular portions of the rectifying member being along the blow-out port arrangement direction, have a blow out width associated to have the same number of plurality of through-holes of the rectifying member. While the blow-out ports of WITTMAN may have some number of the rectifying member’s through-holes associated therewith, there is no teaching or suggestion within OSHIMA or COCKS which would reasonably lead one having ordinary skill within the art to provide equal number of through-holes within the designated widths of each of the blow-out ports, as neither teaches or suggest the relationship between the rectifying member through-holes with blow-out ports. In fact, neither of the references discusses a particular number or quantity of through-holes or the association of the through-holes with a outlet/discharge/opening of an air-conditioning case that blow out air to an outside of the air-conditioning case. "To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 
With regards to independent claim 4, the claim requires, in combination with the remaining limitations, “the plurality of blow-out port boundary portions are aligned and correspond with positions of the one end portions in the blow-out port arrangement direction.” As amended, and previously discussed with the Examiner in the Applicant-Initiated Interview on 15 December, 2021, the claims require an association with the blow-out port boundary ports and the one end portions of the rectifying plates that are the outer end portions of the rectifying plates positioned at the one side of the fan axis in the one direction, which is the same positioning s the blow-out ports, so as to be offset from the fan axis at this one side in the one direction. See figures 9 and 19 of the present invention, of which support the boundaries placed on the terminology of “aligned and correspond”, wherein the blow-out port boundary portions(dashed line surrounding blow-out ports, 126, within figure 9 and 126a within figure 19) are close in similarity to and/or match or almost agree with the one end portions of the rectifying plates (261d) in this one side of the one direction offset from the fan axis. Looking at annotated figure 1B from the Non-Final Office Action mailed on 5 October, 2021, and reproduced below, COCKS is capable of modifying WITTMANN to incorporate the desired rectifying member, with associated plates having some at the one side in the one direction offset from the fan axis. However, the actual positioning of these rectifying plates at the one ends in this offset direction can neither be specified or determined, as COCKS nor WITTMANN adequately suggests how these plate should or would be positioned relative to the ducts, and further relative to the blow-i.e., correct or appropriate relative positions, as discussed within the Applicant-Interview Agenda to have plain meaning thereof, as it is evident that the claimed invention does not provide straight line agreement with the blow-out ports and the one ends of the rectifying plates in this one direction, it is not evident that the positioning of the one ends of the rectifying plates to the blow-out ports in this one direction would be corresponding, based on plain meaning of the terminology and congruent with the claimed invention as shown in figures 9 and 19, at least, as the specific location of the disposal of the rectifying plates, taught by COCKS, within WITTMANN is neither taught or reasonably suggested. 
    PNG
    media_image1.png
    1257
    1646
    media_image1.png
    Greyscale

Annotated Figure 1B from the Non-Final Office Action mailed on 5 October, 2021
With regards to independent claim 5, the claim requires, in combination with the remaining limitations, “at least some of the plurality of rectifying plates are defined as specified rectifying plates that extend from the one side to the other side in the one direction, the specified rectifying plates have one end portions at one ends in the one direction, the one end portions of the specified rectifying plates are positioned on the one side of the fan axis in the one direction, and the plurality of blow-out port boundary portions are aligned with positions of the one end portions of the specified rectifying plates in the blow-out port arrangement direction.” In particular, OSHIMA (US 5,938,527) or COCKS (US 2014/0271133 A1) teach the positioning of rectifying plates, intended to be configured to suppress a swirling flow generated by the rotation of the blower fan in the air blown out form the blower fan as compared with the blown-out air prior to flowing into the rectifying mechanism (associated parts 51 and 138, respectively) are positioned downstream of the blower fan. However, each provides vertically and horizontally disposed rectifying plates, wherein in the combination with WITTMANN, the one direction would best be understood to be the vertical direction, which intersects with the axial direction and provides the offset of the blow-out ports relative to the fan axis in the one direction, are not shown to adequately be provided in alignment with the designated blow-out port boundary portions. Alignment thereof, i.e., correct or appropriate relative positions, is not evident with regards to the vertically disposed rectifying plates, as the understood blow-out port boundary portions are only shown via horizontally disposed bounds. While it is understood that these boundaries are provided to form a duct intended to distribute air to the vehicle, such that vertical boundary portions would also be provided, it is not clear where they are positioned and how they relate to the interior of the air-conditioning case, in particular the location of the vertically disposed rectifying plates, such as that depicted in a location within annotated figure 1B. More 
Lastly, with regards to independent claim 6, the claim requires, in combination with the remaining limitations, “wherein the blower fan is a centrifugal fan that sucks the air from the one side of the axial direction by the rotation of the blower fan and that blows out the sucked air to an outside of the blower fan in a radial direction, a fan circumferential space is defined in the air conditioning case as a part of the in-case passage to surround the blower fan from the outside in the radial direction of the blower fan, the air flowing into the fan circumferential space from the blower fan, the air conditioning case is configured to guide the air flowing from the blower fan into the fan circumferential space toward the other side opposite to the one side in the axial direction, and the rectifying mechanism has an other side portion that is disposed on the other side of the blower fan in the axial direction and a fan circumferential portion that is disposed in the fan circumferential space to guide the air toward the other side portion.” First and foremost, WITTMANN discloses the use of an axial fan, as opposed to the use of a radial blower which is enclosed within a fan circumferential spaced defined int eh air conditioning case as a part of the in-case passage and further wherein the air conditioning case is configured to guide the air flowing from the blower fan into the fan circumferential space toward the other side opposite the one side in the axial direction. Secondly, it is known to provide vehicular air-conditioning units with centrifugal blowers. As evidence, the Examiner points to exemplary air- (US6,558,140 B2, ), YAMAOKA (US 2016/0288609 A1), KANG (US 2007/0137833 A1), DENEAU (US 8,342,922 B2), MAEDA (US 9,802,463 B2). However, each fails to appropriately disclose, teach, or suggest the blower sucking air from the one side of the axial direction, wherein the air radially discharged is guided by the air-conditioning case, in the fan circumferential space, toward the other side opposite to the one side in the axial direction, where the rectifying mechanism has an other side portion disposed. Again, "To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985). As the references neither implicitly or explicitly suggest the claimed invention, or through otherwise common sense, the prior art fails to reasonably disclose, teach, or suggest, the claimed invention as characterized by independent claim 2, without requiring hindsight reasoning to achieve the claimed invention. 
Lastly, the IDS submitted on 13 January, 2020 reflect those indicated on the ISR of the corresponding WIPO document WO 2019/021707 A1 to the present invention. In particular, the only references which discuss, swirl flow, or turbulence produced by a fan, are JPH09216512 A, JP2016/044583 A, and WO 2016/047522 A1. First, JPH09216512 A provides description of the use of an annular grid, 71. However, as best shown in figure 28, the purpose of the grid is not to suppress swirling of the fluid flow discharged by the fan, but rather direct the airflow along the direction of the curved grid to produce a “centripetal” airflow direction. Secondly, JP2016/044586 A discusses that it is known to incorporate stationary blades to divert swirling 
In view of these reasons, the prior art when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest, the claimed invention, as characterized by the independent claims, and thus the dependent claims, so as to either anticipate or render obvious, absent impermissible hindsight reasoning. Due to this, the preponderance of evidence supports the conclusion that the present invention, as required by the claims, is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/24/2022